Citation Nr: 0828375	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-39 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement under U.S.C. § 1151 for blood poisoning and 
endocarditis with subsequent heart valve complications due to 
improper technique in placement of urinary catheter.

2. Entitlement under U.S.C. § 1151 for pneumonia and 
subsequent lung surgery due to improper urinary catheter 
placement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from April 1944 to May 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's 
claims of entitlement to compensation under U.S.C. § 1151 for 
blood poisoning and endocarditis with subsequent heart valve 
complications due to improper technique in placement of 
urinary catheter, and entitlement under U.S.C. § 1151 for 
pneumonia and subsequent lung surgery due to improper urinary 
catheter placement.  The veteran perfected a timely appeal of 
these determinations to the Board.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on May 
21, 2008.  However, the veteran failed to report to the 
hearing.  The Board also notes that the March 2008 letter 
notifying the veteran of his scheduled Board hearing was 
returned as undeliverable.

It is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut this "presumption of 
regularity".  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
The presumption of regularity applies to procedures at the 
RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Use of an incorrect address for a claimant constitutes the 
"clear evidence" required to rebut the presumption of 
regularity.  Crain v. Principi, 17 Vet. App. 182, 187 (2003).  
However, evidence of a claimant's nonreceipt of a VA decision 
alone does not establish the "clear evidence" needed to 
rebut the presumption of regularity of the mailing.  See 
Ashley, 2 Vet. App. at 309.

The burden is on the Secretary to demonstrate that notice was 
sent to a claimant's latest address of record; however, in 
the normal course of events, it is the burden of the claimant 
to keep VA apprised of his whereabouts.  See Hyson v. Brown 5 
Vet. App. 262, 265 (1993).

In the instant case, notice of the veteran's scheduled Board 
hearing was sent to the veteran's last address of record in 
Franklinton.  The veteran indicated that this was his current 
address in a December 2006 statement submitted to VA.  
Moreover, VA sent a development letter to the Franklinton 
address in December 2006, to which the veteran responded in a 
January 2007 statement.  There is no indication in the claims 
folder that the veteran subsequently informed VA that his 
address had changed from the Franklinton address.  Thus, the 
Franklinton address is the veteran's last address of record, 
and VA properly discharged its official duties by sending 
notice of the veteran's scheduled Board hearing to this 
address.  Therefore, the presumption of regularity has not 
been rebutted.

As the record does not contain further explanation as to why 
the veteran failed to report to the hearing, or any 
additional requests for an appeals hearing, the Board deems 
the veteran's request for an appeals hearing withdrawn.  See 
38 C.F.R. § 20.704 (2007).

The Board furthermore notes that after the July 2006 
Statement of the Case was issued, the veteran submitted new 
evidence in the form of a letter from the veteran's VA mental 
health care providers, dated in July 2004, and the veteran's 
claim was not thereafter readjudicated by the RO.

Where the agency of original jurisdiction receives additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board, the agency of original 
jurisdiction must furnish the appellant and his or her 
representative, if any, a Supplemental Statement of the Case.  
38 C.F.R. §§ 19.31(b), 19.37(a) (2007).  Furthermore, when 
the Board receives pertinent evidence that was not initially 
considered by the RO, generally the evidence must be referred 
to the RO for review.  See 38 C.F.R. § 20.1304(c) (2007).  An 
exception is made if this procedural right is waived by the 
veteran, or if the Board determines that the benefit or 
benefits to which the evidence relates may be fully allowed 
on appeal without such referral.  Id.  Such a waiver must be 
in writing or, if a hearing on appeal is conducted, the 
waiver must be formally and clearly entered on the record 
orally at the time of the hearing.  Id.  Evidence is not 
pertinent if it does not relate to or have a bearing on the 
issue or issues on appeal.  Id.

The July 2004 letter from the veteran's mental health care 
providers in this case is not pertinent, because it does not 
have a bearing on the issue of whether the proximate cause of 
either endocarditis with subsequent heart valve complications 
or pneumonia and subsequent lung surgery was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or an event not 
reasonably foreseeable.  The July 2004 letter indicates that 
the veteran underwent a heart valve replacement in 1997 
complicated by endocarditis, and that such infection was the 
result of VA medical treatment.  However, the letter does not 
indicate that any infection or endocarditis was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
an event not reasonably foreseeable.

As discussed below, the fact that the veteran's endocarditis 
was caused by VA medical treatment is established by the 
record.  Thus, this factual matter is not in dispute, and any 
evidence establishing this fact, but nothing more, is 
cumulative of the evidence of record; it is not pertinent to 
the instant appeal, as it does not relate to or have a 
bearing on any disputed issue.  Therefore, remand for RO 
consideration of such evidence is not warranted.


FINDINGS OF FACT

1. The proximate cause of neither endocarditis with 
subsequent heart valve complications nor pneumonia and 
subsequent lung surgery was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care, medical or 
surgical treatment.

2. The proximate cause of neither endocarditis with 
subsequent heart valve complications nor pneumonia and 
subsequent lung surgery was an event not reasonably 
foreseeable.

CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation pursuant to 
38 U.S.C. § 1151 for blood poisoning and endocarditis with 
subsequent heart valve complications due to improper 
technique in placement of urinary catheter as a result of VA 
medical treatment are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.361, 17.32 (2007).

2. The criteria for entitlement to compensation pursuant to 
38 U.S.C. § 1151 for pneumonia and subsequent lung surgery 
due to improper urinary catheter placement as a result of VA 
medical treatment are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.361, 17.32 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2003 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement under U.S.C. § 1151, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in December 2006, and he responded to the notice 
letter in a January 2007 statement.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Sutton v. Brown, 9 Vet. App. 553 (1996).  Also, as the 
Board concludes below that the preponderance is against the 
veteran's claims of entitlement under U.S.C. § 1151, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, lay 
statements from the veteran's wife, private post-service 
medical treatment records, VA expert medical opinions, and 
written statements from the veteran and his representative.

The Board notes that medical records for the veteran's 
September 1997 VA aortic valve repair were not available.  A 
June 2006 letter from the Director of the VA medical center 
from which the veteran received such surgery indicated that 
both the medical records for the veteran's aortic valve 
repair and his treatment notes for urinary retention were 
unable to be located after an exhaustive search. 

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Entitlement Under U.S.C. § 1151

The veteran argues that he is entitled to compensation under 
U.S.C. § 1151 for blood poisoning and endocarditis with 
subsequent heart valve complications, and for pneumonia and 
subsequent lung surgery, both as due to improper urinary 
catheter placement.  Specifically the veteran argues that he 
underwent an aortic valve replacement in August 1997, and 
that improper technique in placement of urinary catheters by 
VA medical providers after such surgery resulted in his 
claimed disabilities.

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if (1) the 
disability or death was not the result of the veteran's 
willful misconduct, (2) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under the law administered by the 
Secretary, and (3) the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care and has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination proximately 
caused a veteran's additional disability or death, it must be 
shown that the hospital care, medical or surgical treatment, 
or examination caused the veteran's additional disability or 
death and that (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  
Consent may be express (i.e. given in orally or in writing) 
or implied under the circumstances specified in 38 C.F.R. 
§ 17.32(b), as in emergency situations.  38 C.F.R. 
§ 3.361(d)(1).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
he patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented 
in the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In the instant case, the record reflects that the veteran 
underwent an aortic valve replacement in September 1997, and 
after the operation developed multiple urinary tract 
infections (UTIs), which involved the organism enterococcus 
and led to endocarditis. 

October 1997 VA medical treatment notes indicate that the 
veteran was treated for an enterobacter aerogenes UTI with 
bactrim SS.  October 1997 VA notes also indicate that, with 
respect to the veteran's bladder outlet obstruction, his 
intake and outtake catheter schedule was reduced to twice 
daily due to low volumes with resumption of spontaneous 
voiding.

November 1997 VA medical treatment notes indicate that the 
veteran completed a course of oral ampicillin to treat 
enterococcus UTI.

December 1997 VA notes indicate that a posey soft supportive 
device and condom catheter was removed per family request, 
and that the veteran complained of having an irritated area 
around the groin.

A December 1997 VA medical treatment note indicates that the 
veteran had had two previous enterococcal UTIs and that it 
was the examiner's guess that enterococcus was the most 
likely pathogen.  It was noted that the veteran clearly was 
at high risk for recurrent UTIs due to his bladder outlet 
obstruction and frequent bladder catheterization.

VA medical treatment records dated from December 1998 to 
January 1999 indicate a diagnosis of right lower lobe 
pneumonia.

June 1999 VA medical treatment notes indicate that the 
veteran had had a status post aortic valve replacement with 
postoperative endocarditis approximately two years prior, and 
also had had a postoperative effusion drained from his right 
lung.  A history of pneumonia over the past year, and that 
the veteran had been chronically ill since his aortic valve 
surgery and episode of pneumonia last year requiring nursing 
home placement, was also noted.  The veteran was diagnosed as 
having right pulmonary plural effusion without etiology 
currently, which could represent infectious, inflammatory, 
congestive, or neoplastic etiology. 

A June 1999 X-ray report indicates that the veteran had a 
right plural effusion and atelectasis and infiltrate in the 
right lower lung field, and that this could have been due to 
pneumonia. 

The veteran underwent a VA thoroscopy and thoracotomy with 
decortication and visceropleurectomy in June 1999, for plural 
effusion with entrapped lung, and question of pulmonary mass.  
It was noted at the time that the veteran had had aortic 
valve surgery two years prior complicated by endocarditis and 
postoperative pneumonia, but that he had not had recent 
pneumonia.  Postoperative diagnosis was chronically entrapped 
lung related to empyema, with no evidence of malignancy.

A May 2000 VA chest X-ray report indicates plural thickening 
on the right, status post aortic valve replacement, and 
status post right thoracotomy.

A VA examiner reviewed the claims folder, and provided an 
opinion dated in May 2004.  The examiner noted that he 
reviewed the medical center management of the veteran and his 
nursing home stay starting in September 1997, and also noted 
that the medical records that he received were incomplete, 
and did not include the veteran's surgical stay for the 
aortic valve replacement or the urology inpatient and 
outpatient notes for diagnosis and management of urinary 
retention.  The examiner noted that the veteran had had an 
aortic valve replacement in September 1997, and that his 
post-operative hospital course was remarkable for urinary 
retention, which was managed in the hospital by placing an 
indwelling catheter.  It was also noted that in October 1997, 
the indwelling catheter was removed and he was switched to 
intermittent catheterizations to facilitate his 
rehabilitation, and to reduce the possibility of UTI.  It was 
furthermore noted that one week after admission, the veteran 
developed an enterobacter aerogenes UTI, which was treated 
with trimethoprim-sulfamethoxazole, to which the organism was 
sensitive, and that a follow-up urine culture was negative.  
It was noted that the veteran had had a second enterobacter 
UTI that was treated with ciprofloxacin and again follow-up 
culture was negative, and that the veteran developed a third 
enterobacter UTI with fevers to 104 degrees Fahrenheit, and 
was eventually transferred to the hospital and found to have 
enterobacter aerogenes endocarditis.

The May 2004 VA examiner was asked whether the veteran should 
have been managed by intermittent catheterizations, and the 
examiner responded that the veteran needed to have his 
bladder emptied because of his post-operative retention, and 
that expert consensus was that an intermittent 
catheterization was the procedure to best reduce the 
possibility of a UTI.  The examiner was also asked if the 
veteran should have received prophylactic antibiotics in lieu 
of the artificial valve and catheterization, and the examiner 
stated that the expert opinion in the geriatric and 
infectious disease community would not support using 
prophylactic in that setting.  The examiner furthermore 
stated that a traumatic cauterization could ultimately have 
resulted in the endocarditis, that a risk of catheterization 
is small traumas and UTIs, but that the risk was less than if 
the catheter stayed there all the time, and that the catheter 
also impeded the rehabilitation process.  The examiner 
concluded that the veteran was appropriately managed, that he 
had had iatrogenic infections, which led to endocarditis, but 
that there was no evidence that this infection was 
preventable.

The same VA examiner, in a June 2006 opinion, stated that 
there was no indication that there was any improper technique 
when performing the intermittent catheterizations, and that 
the veteran was delirious at the time and would not have been 
the best historian.  The examiner again reiterated that a 
risk of catheterization is small traumas and UTIs, but that 
the risk was less than if the catheter remained in the 
bladder all the time, and that the catheter would have 
impeded the rehabilitation process.  The examiner furthermore 
acknowledged that although the records were incomplete, there 
was little likelihood that his conclusion would change, and 
that the veteran was appropriately managed and had had an 
iatrogenic infection, which led to his endocarditis, but that 
there was no evidence that this infection was preventable.

After a review of the record, the Board concludes that the 
veteran is not entitled to compensation under U.S.C. § 1151 
for either blood poisoning and endocarditis with subsequent 
heart valve complications or pneumonia and subsequent lung 
surgery.  Although the record reflects that the veteran's 
enterococcus infection and resulting endocarditis were caused 
by VA medical treatment, there is no indication that the 
proximate cause of endocarditis with subsequent heart valve 
complications or pneumonia and subsequent lung surgery was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
an event not reasonably foreseeable.

First, there is no indication in the record, and the veteran 
has not argued, that the veteran did not consent to the 
placement of urinary catheters in September to December 1997, 
following his aortic valve replacement.

Second, although the record reflects that urinary catheter 
placements performed by VA most likely resulted in the 
veteran's endocarditis, it does not reflect that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider in performing such catheter 
placements.  The only competent medical opinions of record 
with respect to whether the cause of any claimed disability 
of the veteran was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA are those of the May 2004 VA examiner.  After 
reviewing the claims folder and available medical records, 
the May 2004 VA examiner concluded that the veteran was 
appropriately managed, that he had had iatrogenic infections, 
which led to endocarditis, but that there was no evidence 
that this infection was preventable.  In his June 2006 
opinion, the VA examiner reiterated that there was no 
indication that there was any improper technique when 
performing the intermittent catheterizations.  Furthermore, 
the VA examiner expressed that although infections were a 
risk of catheterization, the veteran needed to have his 
bladder emptied because of his post-operative retention, and 
that an intermittent catheterization was the procedure to 
best reduce the possibility of a UTI.

The Board notes that the record indicates that the veteran 
had a postoperative effusion drained from his right lung and 
postoperative pneumonia following his September 1997 aortic 
valve replacement, and that the veteran underwent a VA 
thorascopy and thoracotomy with decortication and 
visceropleurectomy in June 1999 for plural effusion with 
entrapped lung and question of pulmonary mass.  However, the 
record does not contain any competent medical evidence 
linking any such pulmonary problems to the veteran's UTIs, or 
otherwise to the veteran's urinary catheterizations.  
Moreover, there is no medical opinion or other competent 
medical evidence of record linking any pneumonia or 
subsequent lung surgery to an improper catheter placement or 
otherwise to any instance of fault on the part of VA.

Third, the record the record does not reflect that the 
veteran's claimed disabilities were caused by an event not 
reasonably foreseeable.  A December 1997 VA note indicates 
that the veteran had had two previous enterococcal UTIs, and 
that the veteran clearly was at high risk for recurrent UTIs 
due to his bladder outlet obstruction and frequent bladder 
catheterization.  Also, the May 2004 VA examiner stated that 
that a risk of cauterization is small traumas and UTIs.  In 
short, the record does not reflect that a reasonable health 
care provider would not have considered UTIs, and resulting 
complications due to UTIs, to be ordinary risks of urinary 
catheterization.

The Board recognizes that the medical evidence is not 
complete.  As acknowledged by the VA examiner who gave the 
May 2004 and June 2006 opinions, the records regarding the 
veteran's September 1997 surgical stay for the aortic valve 
replacement and the urology inpatient and outpatient notes 
for diagnosis and management of urinary retention are not 
included in the claims folder.  The Board also notes that a 
June 2006 letter from the Director of the VA medical center 
from which the veteran received such surgery indicated that 
the medical records for the veteran's aortic valve repair and 
the treatment notes for urinary retention were unable to be 
located after an exhaustive search.

However, even considering that the evidence of record is not 
complete, the Board does not find the evidence to be in 
relative equipoise.  There is no medical opinion or other 
competent medical evidence of record supporting the veteran's 
contention that endocarditis with subsequent heart valve 
complications and pneumonia with subsequent lung surgery were 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment.  Moreover, the Board notes that in his June 2006 
opinion, the VA examiner stated that although the records 
were incomplete, there was little likelihood that his 
conclusion that the veteran was appropriately managed and 
that there was no evidence that the iatrogenic infection that 
led to endocarditis was preventable would change.

Finally, the Board acknowledges the statements submitted on 
the veteran's behalf by his wife.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
determinative issue is whether the proximate cause of the 
veteran's claimed disabilities was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination, or an event 
not reasonably foreseeable.  This is a question that is 
medical in nature and requires medical expertise to answer.  
The veteran's and his wife's statements, although they 
contain assertions that VA medical providers used improper 
technique in placement of urinary catheters that resulted in 
additional disability to the veteran, are not competent 
medical evidence.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1. Entitlement under U.S.C. § 1151 for blood poisoning and 
endocarditis with subsequent heart valve complications due to 
improper technique in placement of urinary catheter is 
denied.

2. Entitlement under U.S.C. § 1151 for pneumonia and 
subsequent lung surgery due to improper urinary catheter 
placement is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


